783 F.2d 1041
7 ITRD 2111, 4 Fed. Cir. (T) 42
AFFILIATED FM INSURANCE COMPANY, as Subrogee of Fiat Motorsof North America, Inc., & Fiat Motors of NorthAmerica, Inc., Appellants,v.The UNITED STATES, Appellee.
Appeal No. 85-2525.
United States Court of Appeals,Federal Circuit.
Feb. 14, 1986.

Appealed from U.S. Court of International Trade;  Dominick L. dIcarlo, judge.
Henry J. Catenacci, Podvey, Sachs & Catenacci, Newark, N.J., argued for appellants.  With him on brief was Herbert I. Waldman.
Susan Hendler-Menahem, Commercial Litigation Branch, Dept. of Justice, New York City, argued for appellee.  With him on brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Attorney in Charge, Intern. Trade Field Office.
Before RICH, DAVIS and BALDWIN, Circuit Judges.
BALDWIN, Circuit Judge.


1
This appeal is from a decision of the United States Court of International Trade dismissing petitioner's claim for a refund of customs duties or reliquidation of the entries for automobiles which had regularly entered this country and had subsequently been damaged by flood.


2
Petitioner's arguments are adequately treated in the lower court's opinion No. 85-47, dated April 19, 1985, 608 F. Supp. 651.  We affirm on the basis of that opinion.